Allowance
	Claims 1-5 and 7-8 are hereby deemed patentable. 
The specific limitations of “the housing includes a bezel that surrounds a periphery of a front surface of the screen, the bezel includes a first portion that extends from the first side of the housing to the periphery of the front surface of the screen directly adjacent to the first side, and a second portion that extends from each side of the housing among the plurality of sides, other than the first side, to the periphery of the front surface of the screen directly adjacent to a corresponding side, a first width of the first portion of the bezel is greater than a second width of the second portion of the bezel, and the information display device is configured to be coupled, at each of given sides of the housing other than the first side, to an adjacent information display device, such that the first side of the housing is aligned with a first side of the adjacent information display device” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Takakura (JP 2012185297) discloses an information display device 10 comprising: an information display part including a screen 114 for displaying information; and a housing including a plurality of sides surrounding the screen (See Figures), the information display part being attached to the information display device, wherein the housing has a first side, and at least one second side of the plurality of sides is provided with a sensor 2b configured to transmit or receive information with an adjacent information display device 10, and Page 2 of 10Docket No.: 20R-047 App. No.: 17/099,910the at least one second side is a different side of the plurality of sides from the first side and is provided at a surface different from a surface where the screen is disposed.
However, Takakura does not explicitly disclose wherein a first side of the housing from among the plurality of sides is provided with an operation unit that receives an operation for the information display device; a connector that communicates with an external device; and a power source connecting portion that has a power source connector, to which power is supplied from an outside.  Takakura also does not disclose wherein the housing includes a bezel that surrounds a periphery of a front surface of the screen, the bezel includes a first portion that extends from the first side of the housing to the periphery of the front surface of the screen directly adjacent to the first side, and a second portion that extends from each side of the housing among the plurality of sides, other than the first side, to the periphery of the front surface of the screen directly adjacent to a corresponding side, a first width of the first portion of the bezel is greater than a second width of the second portion of the bezel, and the information display device is configured to be coupled, at each of given sides of the housing other than the first side, to an adjacent information display device, such that the first side of the housing is aligned with a first side of the adjacent information display device.
Zadesky et al. (US Publication 2021/0271363) discloses an information display device comprising: an information display part 104 including a screen for displaying information; and a housing including a plurality of sides surrounding the screen, the information display part 104 being attached to the information display device, wherein the housing has one side 102 (shown as a top side in Figure 2) from among the plurality of sides, the one side being provided with an operation unit 114 that receives an operation for the information display device, a connector 116 that communicates with an external device, and a power source connecting portion 118 that has a power source connector, to which power is supplied from an outside (paragraph 0047 disclosing that the data port 118 may be a data port, power port or a combination of both. Zadesky further discloses wherein a width of the one side (i.e. the top side) provided with the operation unit 114, the connector 116 and the power source 118 is greater than a width of the other side (i.e. the left or right side).  See Figure 2 where a width of the device at the top side is wider to compensate for the connectors 116, 118 and operation unit 114.  
However, Zadesky does not disclose the housing includes a bezel that surrounds a periphery of a front surface of the screen, the bezel includes a first portion that extends from the first side of the housing to the periphery of the front surface of the screen directly adjacent to the first side, and a second portion that extends from each side of the housing among the plurality of sides, other than the first side, to the periphery of the front surface of the screen directly adjacent to a corresponding side, a first width of the first portion of the bezel is greater than a second width of the second portion of the bezel, and the information display device is configured to be coupled, at each of given sides of the housing other than the first side, to an adjacent information display device, such that the first side of the housing is aligned with a first side of the adjacent information display device.  
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841